DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statements (IDSs) submitted on 10/27/2020, 10/22/2020 and 03/04/2020 have been considered by the examiner.

Double Patenting

Statutory Double Patenting Rejection
2.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
3.	A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
4.	Claims 1, 2, 3, 4, 5 and 6 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 6, 11, 7, 8, 9 and 10 of prior U.S. Patent No. 10,636,159 B2. This is a statutory double patenting rejection.

Non-Statutory Double Patenting Rejection
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-
6.	Claim(s) 11 and 17 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 5 of U.S. Patent No. 10,636,159 B2 (herein referred to as Bradski). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Regarding claim 11, claim 11 has been analyzed and rejected as per claim 4 of Bradski (claim 4 is the combination of subject matter of claims 4 and 1)
	Bradski discloses a user identification system (claim 1, col. 17, line 6), comprising: 
a processor configured to receive image data and run a neural network (claim 1, col. 17, lines 7-8); and
a memory configured to store the image data and the neural network, the neural network (claim 1, col. 17, lines 9-10), comprising 
an image recognition subnetwork configured to analyze image data and generate shape data based on the image data (claim 1, col. 17, lines 11-13); 
a generalist subnetwork configured to analyze the shape data and generate general category data based on the shape data (claim 1, col. 17, lines 14-16); 
a specialist layer configured to compare the general category data with a characteristic to generate narrow category data (claim 1, col. 17, lines 17-19); and 
a classifier layer including a plurality of nodes configured to represent a classification decision based on the narrow category data (claim 1, col. 17, lines 20-22), 
wherein the image recognition subnetwork is directly coupled to the generalist network (claim 1, col. 17, lines 23-24), 

wherein the specialist layer is directly coupled to the classifier layer (claim 1, col. 17, lines 27-28), and 
wherein the specialist layer comprises a back propagation network including a plurality of layers (claim 4, col. 17, lines 36-38).

Regarding claim 17, claim 17 has been analyzed and rejected as per claim 5 of Bradski (claim 5 is the combination of subject matter of claims 5 and 1)

7.	Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 7 of U.S. Patent No. 10,275,902 B2 (herein referred to as Bradski). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Regarding claim 1, claim 1 has been analyzed and rejected as per claim 6 of Bradski (claim 6 is the combination of subject matter of claims 6 and 1).
	Bradski discloses a method of identifying a user of a system, comprising: analyzing image data (claim 1, col. 17, lines 2-3);
		generating shape data based on the image data (claim 1, col. 17, line 4);
		analyzing the shape data (claim 1, col. 17, line 5);
		generating general category data based on the shape data (claim 1, col. 17, line 6); 
generating narrow category data by comparing the general category data with a characteristic (claim 1, col. 17, lines 7-8);
		generating a classification decision based on the narrow category data(claim 1, col. 17, lines 9-10); and


	Regarding claim 2, claim 2 has been similarly analyzed and rejected as per claim 7 of Bradski.

8. 	Claims 7-10, 12-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9. 	Regarding prior art analysis on claims 11-20, claims 11 and 17 recite the limitations such as “wherein the specialist layer comprises a back propagation network including a plurality of layers” and “a tuning layer to modify the general category data based on user eye movements, wherein the tuning layer is directly coupled to the generalist subnetwork and the specialist layer” that were allowable in the parent application (16/351912), and now have been incorporated in the independent claims in the this current application, and the closest prior arts as cited do not teach these limitations in combination with other limitations of the claim.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        May 13, 2021